11/05/2020



                                                                                           Case Number: DA 20-0498




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0498

THOMAS JAMES BICK,

             Petitioner, Obligor and
Appellant,

      v.

KATHLEEN JO JOHNSON,

             Respondent, Obligee and
Appellee                                             ORDER OF MEDIATOR APPOINTMENT

      and

MONTANA DEPARTMENT OF PUBLIC
HEALTH AND HUMAN SERVICES,
CHILD
SUPPORT ENFORCEMENT DIVISION,
EX REL.,

             Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT , whose name appears next on the list of attorneys
desiring appointment as mediators for Money Judgments appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this N/A.
                                      Bowen Greenwood, Clerk of the Supreme Court

c:     Thomas James Bick, Robert J. Waller, Timothy Charles Fox, Andrew Warlick
Betson